internal_revenue_service number release date index number -------------------------- --------------------------------- -------------------------------------------------------- --------------------------------------- ----------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-104964-17 date date legend agency ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ---------------------------------------- state program act dear ------------------ ------------------------------------- ----------------------------------------------------- ------------------------------------------------ this letter responds to your ruling_request submitted on behalf of agency by letter dated date you requested a ruling on whether certain payments agency will make under its program to allow individuals with intellectual or developmental disabilities to receive services and support at home or at a community-based facility are excludable from the individual’s gross_income under the general welfare doctrine further you asked whether the agency is required to file information returns for payments made under the program described below facts the agency is a state_agency established in the executive branch of the government of state the purpose of the program is to support the continued residence of individuals with an intellectual or a developmental disability in their own homes or their families’ homes and to prevent placement in an institution under act medicaid home and community based services waivers medicaid waiver for individuals with intellectual plr-104964-17 and developmental disabilities provide opportunities for individuals who otherwise would require care in an institution to receive services and support at home or in another community-based setting funds available to individuals and families through the program serve a similar purpose supporting the individuals so that they can avoid institutional placement and continue living in their own or their families’ homes while awaiting a medicaid waiver funds for the program are appropriated by state’s legislative body and implemented by the agency based on funding availability the agency establishes an annual individual financial support limit which is the maximum amount of the agency disbursements an individual can receive from the program each year disbursement may be provided in varying amounts up to that limit individuals and family members may submit applications for the program during the announced funding_period applications are considered by the agency on a first-come first-served basis until the annual allocation appropriated to the program by the state for the applicable_year has been expended the disbursements are to pay for services and support such as respite transportation behavioral consultation and behavior management assistive technology and home modifications that directly support the individual emergency assistance with rent or utilities dental or medical_expenses of the individual emergency assistance and crisis support and other direct support services needed to support continued residence of the individual in the community and reduce risk of institutionalization eligibility for the program is established by demonstrating that an individual is on the statewide medicaid waiver wait list other public funding sources were explored but are not available to purchase the requested services or items and the individual is living in his or her own home or a family home eligibility for the statewide medicaid waiver wait list is established by demonstrating that the individual has an intellectual or developmental disability and that the individual is at risk of being placed in an institutional intermediate care facility individuals and families seek assistance from the program after exhausting other sources of public support they are generally informed of the program upon placement on the medicaid waiver wait list the individuals and families seek assistance to pay for the additional costs for an individual with intellectual or developmental disability beyond the normal living_expenses which add financial stress on the individual or their family thus the program helps reduce the economic hardship inherent in assisting these individuals and their family members to continue living at home once the agency approves a request for funds the funds are distributed by the program directly to the individual or family_member or on behalf of the individual all program funds must be exclusively used for approved services and items there is no expectation or requirement that the individual or the family_member perform any services as a condition for receiving the payments plr-104964-17 the agency conducts post-funding reviews to verify that the funds are used in the manner and for the services and items initially approved funds inappropriately used are subject_to recovery and future funding requests may be denied law and analysis under sec_61 of the internal_revenue_code except as otherwise provided in subtitle a gross_income includes all income from whatever source derived the internal_revenue_service has consistently concluded however that certain payments to individuals by governmental units under legislatively provided social benefit programs for the promotion of the general welfare of the public ie based on need are not includible in a recipient’s gross_income general welfare exclusion to qualify under the general welfare exclusion payments must i be made from a governmental fund ii be for the promotion of general welfare ie generally based on individual or family needs such as housing education and basic sustenance expenses and iii not represent compensation_for services see eg revrul_57_102 1957_1_cb_26 general welfare exclusion applies to payments to the blind revrul_78_46 1978_1_cb_22 general welfare exclusion applies to debt forgiveness for public safety officers killed in the line of duty revrul_75_246 1975_1_cb_24 general welfare exclusion applies to amounts paid in connection with job training for economically disadvantaged and revrul_63_136 1963_2_cb_19 general welfare exclusion applies to payments made under government grant for retraining individuals for better job skills compare revrul_76_131 1971_1_cb_16 general welfare exclusion does not apply to bonuses paid_by state to long-time residents as not based on need with revrul_98_19 1998_1_cb_840 general welfare exclusion applies to relocation payments made by city to residents to move from flood-damaged residence to another residence sec_6041 provides in part that a ll persons engaged in a trade_or_business and making payment in the course of such trade_or_business report payments of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year sec_1_6041-1 of the income_tax regulations refers to such payments as payments of fixed or determinable income sec_1_6041-1 clarifies that the term persons engaged in a trade_or_business in sec_6041 includes not only organizations engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit this would include a state and any agency_or_instrumentality of a state see sec_1_6041-1 the term income as used in sec_6041 and the regulations thereunder is not defined by statute or regulation however comparison to the other items listed in sec_6041 and in particular the phrase fixed or determinable gains profits and income indicates that plr-104964-17 income refers to gross_income and not merely the gross amount_paid sec_1_6041-1 reinforces this conclusion by stating that the amount to be reported as paid to a payee is the amount includible in the gross_income of the payee thus sec_6041 only requires reporting of payments in excess of dollar_figure which are includible in the recipient’s gross_income conclusion based on the facts submitted we conclude that the payments distributed from the program to or on behalf of the individual or the family_member are for the promotion of general welfare and are therefore excludable from the individual’s gross_income accordingly the agency is not required by sec_6041 to file information returns reporting payments made by the program except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of these transactions other than those expressed above this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax and accounting
